Name: Commission Regulation (EEC) No 1554/90 of 8 June 1990 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/22 Official Journal of the European Communities 9 . 6. 90 COMMISSION REGULATION (EEC) No 1554/90 of 8 June 1990 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which/are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 7 June 1990 ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 340/90 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1676/85 of il l June 1985 "on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (% as last amended by Regu ­ lation (EEC) No 1 636/87 (&lt;  ), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (u), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1451 /90 O, as amended by Regulation (EEC) No 1499/90 (8); HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1 906/87 (9) amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 1451 /90 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990 , p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . Article 2 This Regulation shall enter into force on 1 1 June 1990 . (4) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 164, 24. 6, 1985, p. 1 . I6) OJ No L 153, 13 . 6. 1987,- p. 1 . f) OJ No L 138 , 31 . 5. 1990, p. 39 . (8) OJ No L 140, 1 . 6 . 1990, p . 121 . 0 OJ No L 182, 3 . 7 . 1987, p . 49 . o OJ No L 281 , 1 . 11 . 1975, p . 65 . (") OJ No L 168, 25 . 6. 1974, p. 7. 12) OJ No L 202, 26 . 7. 1978 , p. 8 . 9 . 6 . 90 Official Journal of the European Communities No L 146/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 8 June 1990 altering the import levies on products processed from cereals and rice (ECU/ionne) l Import levies CN code Portugal ACP or OCT Third countries (other than ACP or OCT) 1102 30 00 1103 14 00 1103 29 50 1104 19 91 1108 19 10 8,22 8,22 8,22 14,88 38,29 185,22 185,22 185,22 314,53 265,60 188,24 188,24 188,24 320,57 296,43